Citation Nr: 1032726	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for the service-
connected residuals of bi-malleolar fracture of the left ankle 
with degenerative osteoarthritis of the left ankle joint, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision, 
the RO denied entitlement to an increased rating for the service-
connected residuals of a bi-malleolar fracture of the left ankle 
with degenerative osteoarthritis of the left ankle joint, rated 
as 20 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence received at the Board in March 2009, the 
Veteran requested to appear for a personal hearing before a 
Veterans Law Judge sitting at the RO.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference in 
lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 
7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the Veteran to be scheduled for 
a personal hearing at the RO before a Veterans Law Judge.  Before 
scheduling the hearing, the RO should notify the Veteran of his 
option to participate in a video conference hearing in lieu of a 
personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to appear 
for a video conference hearing in lieu of 
an in-person hearing before a Veterans Law 
Judge at the RO.  Then, appropriately 
schedule the Veteran for the hearing before 
a Veterans Law Judge, either at the RO or 
via video-conference per the Veteran's 
request.  The RO should notify the Veteran, 
at the correct address of record, and his 
representative of the date, time and place 
of the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


